The bill is to quiet the title to land, under the statute. Motion is made to dismiss the bill because it discloses no ground for equitable relief. The statutory requirements are, that the complainant be in peaceable possession under a claim of ownership, and that his title is denied or disputed, or that the defendant claims to own the same or any part thereof or an interest therein, or to hold any lien or encumbrance thereon, "and no suit shall be pending to enforce or test the validity of such title, claim or encumbrance." The bill contains no allegation in compliance with the provision quoted, but alleges that "no suit is pending to enforce or test the validity of the said Arlington Realty Company's said title, claim or encumbrance." The statute refers to the claim of title or encumbrance of the defendant. The bill is fatally defective in this respect. The required allegation is jurisdictional. The motion will prevail, with leave to the complainant to amend.
Otherwise, the bill is in the usual form, except that in the fourth clause an alleged encumbrance of the defendants is set forth, and, in the prayer of the bill, it is asked that this be removed as a cloud on the title. The allegation and prayer are improper, and should be omitted in the amended bill.Fittichauer v. Metropolitan Fire Proofing Co., 70 N.J. Eq. 429. *Page 74